Barrett, J.
—I am satisfied as a matter of fact, that the plaintiffs did not cause the defendant to be brought here with a view to his arrest cvoiliter / their sole intent was criminal punishment. This being so, Adriance agt. Lagrave (59 N. Y. R., 110) is authority for sustaining the arrest, for there it was said—following 14 Abbt. N. S., 333 (note) —that persons bringing the party within the jurisdiction in bad faith, for the purpose of a civil arrest, should not receive any advantage from their wrongful acts; but this rule does not apply to persons not concerned in the device. It may well be assumed that the court would have added, if necessary, that the rule did not apply to the persons bringing the party on, where there was neither trick nor device, nor bad faith on their part. The test was evidently the intent.
Motion denied, with ten dollars costs.